Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 26, 1974, convicting him of criminally selling a dangerous drug in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. It is our opinion that under the facts of this case the trial court erred in denying defendant’s request to charge the jury as to the defense of agency. It appears that the jury could have found that defendant acted as an agent for the undercover police officer to whom he was accused of selling cocaine (see People v Lindsey, 16 AD2d 805, affd 12 NY2d 958; see, also, People v Roche, 45 NY2d 78). Latham, J. P., Rabin, Gulotta and Hawkins, JJ., concur.